Citation Nr: 1717018	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos. 

2.  Entitlement to service connection for lung cancer, to include as due to exposure to asbestos. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to asbestos. 

4.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the RO in Nashville, Tennessee, which determined that new and material evidence had not been received to reopen service connection for lung cancer and a dental disorder, and denied service connection for COPD and GERD.  

In August 2012, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Nashville, Tennessee, before a Veterans Law Judge sitting in Washington, DC.  A copy of the hearing transcript has been associated with the record.  The Veterans Law Judge before whom the Veteran provided testimony in August 2012 has since retired.  In September 2016, the Veteran was sent a letter to determine if he would like another hearing.  The correspondence indicated that, if no response was received within 30 days, it would be assumed that the Veteran did not desire a new hearing.  To date, no response has been received.  


This case was previously before the Board in March 2014, where, in pertinent part, the Board reopened and remanded the issues of service connection for lung cancer and a dental disorder, and remanded the issues of service connection for COPD and GERD.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for COPD, Lung Cancer, and GERD 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends generally that service connection for COPD, lung cancer, and GERD are warranted because the claimed disorders are due to service, to include exposure to asbestos.  Specifically, a March 2012 statement reflects that the Veteran wrote that COPD, lung cancer, and GERD are due to chronic exposure to asbestos while stationed on the U.S.S. Rankin.  

Military personnel records reflect the Veteran was stationed on the U.S.S. Rankin from approximately August 1966 through August 1967.  

At the April 2014 VA examination, the VA examiner opined that COPD, lung cancer, and GERD were less likely than not incurred in or caused by service.  The April 2014 VA examiner noted that the service treatment records, including enlistment and separation physical examination reports, were silent for any respiratory or gastroesophageal issues, that COPD and lung cancer were likely related to the Veteran's long history of tobacco use, and that GERD had recently developed and was likely due to smoking or other lifestyle factors.  The April 2014 VA examiner also noted that the Veteran was diagnosed with lung cancer in 2006.  

The Board notes that the Veteran has indicated that COPD, lung cancer, and GERD are each due to in-service asbestos exposure, and the military personnel records reflect the Veteran was stationed on the U.S.S. Rankin from approximately August 1966 through August 1967; however, the April 2014 VA examiner did not address whether the claimed disorders are caused by asbestos exposure in service.  For these reasons, the Board finds that a VA addendum medical opinion would assist in determining the nature and etiology of the claimed COPD, lung cancer, and GERD, and to offer an opinion as to whether any currently diagnosed disorder is related to service, to include asbestos exposure.   

Service Connection for a Dental Disorder 

The Veteran contends that a dental disorder is due to service, or in the alternative, due to the currently diagnosed GERD.  A March 2012 statement reflects that the Veteran wrote that four wisdom teeth were forcefully extracted, two while in boot camp and the other two while on his first duty assignment, causing the currently diagnosed periodontal disease.  The Veteran also indicated that the current dental disorder is secondary to the currently diagnosed GERD.  

An August 2003 VA treatment record reflects the Veteran reported a long history of dental problems beginning in 1964 during service when teeth were removed for "no reason."  The August 2003 VA examiner assessed that the remaining teeth were numbers 6, 9, 10, 11, 12, 20, 21, 22, 23, 26, 27, 28, and 29.  The August 2003 VA examiner noted chronic and severe periodontal disease.  

An April 2005 private treatment record reflects that the private examiner assessed that the following teeth were missing: numbers 1, 2, 3, 4, 5, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 24, 25, 30, 31, and 32.  The April 2005 private examiner diagnosed advanced periodontal disease (stage III).  

A May 2014 VA examination report reflects that the VA examiner did not review the record and noted that the Veteran had not been diagnosed with an oral or dental condition.  In addendum, the May 2014 VA examiner wrote that the Veteran had "all" teeth except for number 19, that the Veteran had only routine dental work during service, and that teeth extraction was unrelated to exposure to chemicals, solvents, and asbestos; however, as discussed above, the Veteran has been diagnosed with periodontal disease and both the August 2003 VA examiner and April 2005 private examiner specifically assessed that many teeth were missing.  As such, the May 2014 VA examiner's opinion appears to be based on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).   In addition, no opinion was rendered as to whether the periodontal disease is related to the currently diagnosed GERD.  

For these reasons, the Board finds that a new VA examination in determining the nature and etiology of the claimed dental disorder and to offer an opinion as to whether a dental disorder is related to service or the currently diagnosed GERD.  As such, a remand is necessary to obtain the necessary direct and secondary service connection opinions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to COPD, lung cancer, GERD, and a dental disorder, not already of record. 

      2.  Ask the Veteran to complete and return a VA Form
21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for COPD, lung cancer, GERD, and/or a dental disorder.  After obtaining a completed VA Form 21-4142, request the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

3.  Arrange for the claims file to be reviewed by the VA examiner who prepared the April 2014 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current COPD, lung cancer, and GERD.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

(A)  Is it at least as likely as not (50 percent or greater probability) that each current breathing/respiratory disability was incurred in or caused by active service, to include the in-service asbestos exposure?  What is the most likely etiology of each current breathing/respiratory disability?   

(B)  Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed GERD was incurred in or caused by active service, to include the in-service asbestos exposure?  What is the most likely etiology of the GERD disability?   

In answering these questions, the VA examiner should note that (1) the Veteran experienced some degree of asbestos exposure during service and (2) the Veteran was diagnosed with lung cancer in 2006.  The examiner should provide a rationale and basis for all opinions expressed.

      4.  Schedule the appropriate VA examination in order to
assist in determining the nature and etiology of the dental disorder.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  An interview of the Veteran regarding the history, a physical examination, and all tests and studies required to respond to the following questions should be performed.

Based on review of the appropriate records, the examiner should offer opinions on the following questions:

(A)  Is it as likely as not (i.e., probability of 50 percent or
more) that the currently diagnosed periodontal disease was incurred in or caused by active service?  What is the most likely etiology of each current dental disorder?  In rendering the opinion the VA examiner should address the Veteran's contentions that symptoms began in service. 

      (B)  It as likely as not (i.e., probability of 50 percent or 
more) that a dental disorder, to include periodontal disease, was caused by the currently diagnosed GERD?

      (C)  Is it as likely as not (i.e., probability of 50 percent or
more) that a dental disorder, to include periodontal disease, was aggravated by (that is, worsened in severity beyond a normal progression) the currently diagnosed GERD? 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

Please explain the basis for all opinions.  The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

      5.  Then readjudicate the issues of service 
connection for COPD, lung cancer, GERD, and a dental disorder.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




